DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 11/29/2021.
	Claims1, 2, 6-18, and 20-24 are pending in this application.
	Claims 3-5, and 19 have been cancelled.
	
Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
Information Disclosure Statement (IDS) filed on 11/29/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Remarks

3.	Applicant's arguments have been fully considered, but are moot in view of a new ground of rejection.  See details below.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 6, 7, 9, 11-14, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 2020/0075593)
	Regarding claim 1, Xiao discloses a semiconductor device, comprising: 
	a substrate 101 (see fig. 2); 
	a channel member 302-304 (see paras. 0010-0014, 0053-0056) disposed over and spaced apart from the substrate 101, the channel member including a first channel layer 302 and a second channel layer 303 and/or 304 over the first channel layer 302; and 
	a gate structure 305, 306, 60 wrapping completely around the channel member such that the gate structure engages a bottom surface of the channel member 302-304, wherein the first channel layer 302 comprises silicon, germanium, a III-V semiconductor, or a II-VI semiconductor (para. 0012), 
	wherein the second channel layer 303/304 comprises a two-dimensional material (paras. 0011, 0015, 0054, 0055).



	Regarding claim 7, Xiao discloses the semiconductor device of claim 1, wherein the channel member further comprises a third channel layer 304 disposed below the first channel layer 302 such that the second channel layer 303 is sandwiched between the first channel layer 302 and the third channel layer 304, wherein the third channel layer 304 comprises the two-dimensional material.  See paras. 0055.

	Regarding claim 9, Xiao discloses a semiconductor device, comprising: 
	a first transistor (comprising lower channel region 302, see fig. 2) in a first device region, the first transistor comprising: 
	a first channel member 302-304 (see paras. 0010-0014, 0053-0056) including a first channel layer 302 and a second channel layer 303 and/or 304 over the first channel layer 302, and a first gate structure 305-306 over the first channel member; and 
	a second transistor (comprising lower channel region 402, fig. 2) in a second device region, the second transistor comprising: 
	a second channel member 402-404 including a third channel layer 402, 403 and/or 404, and 
	a second gate structure 405-406 disposed over and in direct contact with the third channel layer 403&404  wherein the first channel layer 302 and the third channel 
	wherein the second channel layer 303/304 comprises a first two-dimensional material.  See paras. 0011, 0015, 0054-0055.

	Regarding claim 11, Xiao discloses the semiconductor device of claim 9, wherein the second channel layer 303/304 wraps around the first channel layer 302, wherein the first gate structure 405-406, 60 wraps around the first channel member 302-304, and wherein the second gate structure 405-406, 60 wraps around the second channel member 402-402.  See fig. 2.

	Regarding claim 12, Xiao discloses the semiconductor device of claim 9, wherein the second channel member 402-404 further comprises a fourth channel layer 404 disposed over the third channel layer 403, wherein the third channel layer 403 comprises a second two-dimensional material different from the first two-dimensional material.  See paras. 0054-0055.

	Regarding claim 13, Xiao discloses the semiconductor device of claim 9, further comprising: 
	a substrate 101 (fig. 2), wherein the first channel layer 302 comprises a first fin structure 30 (fig. 6, para. 0069) extending from the substrate 101 and the second channel layer 303/304 is disposed over the first fin structure, and wherein the third 

	Regarding claim 14, Xiao discloses the semiconductor device of claim 9, where the second channel member 402-404 is free of the first two-dimensional material 303-304.  See fig. 2.

	Regarding claim 21, Xiao discloses the semiconductor device of claim 1, wherein the gate structure 305-306 is in direct (physically and/or electrically) contact with the first channel layer 302 and the second channel layer 303-304.  See fig. 2.

	Regarding claim 22, Xiao discloses the semiconductor device of claim 1, further comprising: a first source/drain feature and a second source/drain feature disposed over the substrate, wherein the channel member extends between the first source/drain feature and the second source/drain feature.  See paras. 0052, 0063, and fig. 3.

	Regarding claim 23, Xiao discloses the semiconductor device of claim 1, wherein the channel member 302-303 comprises a width W (lateral dimension) and a height H (vertical dimension), wherein a ratio of the width W to the height H is greater than 1.5 such that channel member resembles a sheet.  See fig. 2.

	

Allowable Subject Matter

6.	Claims 2, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device (in addition to the other limitations in the claim) comprising:
	Claim 2:
	wherein the two-dimensional material comprises graphene, tungsten sulfide (WS2), tungsten telluride (WTe2), tungsten selenide (WSe2), molybdenum sulfide (MoS2), molybdenum telluride (MoTe2), black phosphorus, or molybdenum selenide (WSe2).

	Claim 8:
	wherein the first two-dimensional material and the second two-dimensional material are selected from a group consisting of graphene, tungsten sulfide (WS2), tungsten telluride (WTe2), tungsten selenide (WSe2), molybdenum sulfide (MoS2), molybdenum telluride (MoTe2), black phosphorus, and molybdenum selenide (WSe2), wherein a composition of the first two-dimensional material is different from a composition of the second two-dimensional material.  

	Claim 10:
2), tungsten telluride (WTe2), tungsten selenide (WSe2), molybdenum sulfide (MoS2), molybdenum telluride (MoTe2), black phosphorus, or molybdenum selenide (WSe2).  

Allowance / Reasons for Allowance

7.	Claims 15-18, 20, and 24 are allowed.  
The following is an examiner’s statement of reason for allowance:  
None of the references of record teaches or suggests the claimed method (in combination set forth in the claim) comprising: 
	forming an isolation structure over the substrate and sidewalls of the semiconductor structure; and
	selectively depositing a two-dimensional material layer over surfaces of the semiconductor structure while a top surface of the isolation structure is substantially free of the two-dimensional material layer, wherein the two-dimensional material layer comprises graphene, tungsten sulfide (WS2), tungsten telluride (WTe2), tungsten selenide (WSe2), molybdenum sulfide (MoS2), molybdenum telluride (MoTe2), black phosphorus, or molybdenum selenide (WSe2). 

Conclusion


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/Dao H Nguyen/
Primary Examiner, Art Unit 2818
February 3, 2022